Exhibit 10.3

AMENDED AND RESTATED

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED CHANGE OF CONTROL EMPLOYMENT AGREEMENT by and between
Crescent Banking Company (the “Company”) and A. Bradley Rutledge (“Executive”)
is dated as of December 30, 2008, and amends and restates in its entirety the
Change of Control Employment Agreement dated as of February 20, 2003, as further
amended and restated on May 12, 2006.

The Company’s Board of Directors (the “Board”) has determined that it is in the
best interests of the Company and its shareholders to assure that the Company
will have the continued services of Executive, notwithstanding the possibility,
threat or occurrence of a Change of Control (as defined in Section 2 below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide Executive
with compensation and benefits arrangements upon a Change of Control which
ensure that the compensation and benefits expectations of Executive will be
satisfied and which are competitive with those of other corporations.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties, intending to be
legally bound, agree as follows:

1.     Certain Definitions.

(a)     The “Effective Date” shall mean the first date during the Change of
Control Period (as defined in Section l(b)) on which a Change of Control (as
defined in Section 2) occurs. Anything in this Agreement to the contrary
notwithstanding, if Executive’s employment with the Company has been terminated
either by the Company without Cause or by Executive for Good Reason (as such
terms are defined in Section 5), and if it is reasonably demonstrated by
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.

(b)    The “Change of Control Period” shall mean the period commencing on the
date hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless this Agreement
has been terminated prior to such time, the Change of Control Period shall be
extended

 

- 1 -



--------------------------------------------------------------------------------

automatically so as to terminate three years from each Renewal Date, unless at
least 60 days prior to the Renewal Date the Company shall give notice to
Executive that the Change of Control Period shall not be so extended.

2.     Change of Control. For the purposes of this Agreement, a “Change of
Control” shall mean the occurrence of any of the following events:

(a)    individuals who, at the date of this Agreement, constitute the entire
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director after the
date hereof and whose election or nomination for election was approved by a vote
of at least a majority of the Incumbent Directors then on the Board shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest (as described in Rule 14a-11 under the 1934 Act (“Election
Contest”)) or other actual or threatened solicitation of proxies or consents by
or on behalf of any “person” (as such term is defined in Section 3(a)(9) of the
1934 Act and as used in Section 13(d)(3) and 14(d)(2) of the 1934 Act) other
than the Board (“Proxy Contest”), including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest, shall be deemed an
Incumbent Director;

(b)     any person (including a “group” as such term is used in Section 13(d)(3)
of the 1934 Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities of the Company representing
35% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (“Company Voting
Securities”); provided, however, that such an event shall not be deemed to be a
Change of Control of the Company by virtue of any of the following acquisitions:
(A) any acquisition by a person who is on the date hereof the beneficial owner
of 35% or more of the outstanding Company Voting Securities, (B) an acquisition
by the Company which reduces the number of Company Voting Securities outstanding
and thereby results in any person acquiring beneficial ownership of more than
35% of the outstanding Company Voting Securities; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change of Control of the Company shall then occur, (C) an acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Parent or Subsidiary of the Company, (D) an acquisition by an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(E) an acquisition pursuant to a Non-Qualifying Transaction (as defined in
Section 2(C) hereof); or

(c)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
that requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of Company securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an affiliate of the Company
whether or not a shareholder vote is required and including,

 

- 2 -



--------------------------------------------------------------------------------

without limitation, one or more tender offers (a “Sale”), unless immediately
following such Reorganization or Sale: (A) more than 50% of the total voting
power of (x) the corporation or entity resulting from such Reorganization or the
corporation or entity which has acquired all or substantially all of the assets
of the Company (in either case, the “Surviving Company”), or (y) if applicable,
the ultimate parent corporation or entity that directly or indirectly has
beneficial ownership of 50% or more of the voting securities eligible to elect
directors of the Surviving Company (the “Parent Company”), is represented by the
Company Voting Securities that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Reorganization or
Sale), and such voting power among the holders thereof is in substantially the
same proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Reorganization or Sale, (B) no person
(other than (x) the Company, (y) any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Company or the Parent Company, or (z) a
person who immediately prior to the Reorganization or Sale was the beneficial
owner of 35% or more of the outstanding Company Voting Securities) is the
beneficial owner, directly or indirectly, of 35% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Company (or, if there is no Parent Company, the Surviving Company), and
(C) at least a majority of the members of the board of directors of the Parent
Company (or, if there is no Parent Company, the Surviving Company) following the
consummation of the Reorganization or Sale were Incumbent Directors at the time
of the Board’s approval of the execution of the initial agreement providing for
such Reorganization or Sale. Any Reorganization or Sale which satisfies all of
the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction;” or

(d)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

3.    Employment Period. Unless Executive’s employment is terminated earlier in
accordance with Section 6 herein, the Company hereby agrees to continue
Executive in its employ of the Company, and Executive hereby agrees to remain in
the employ of the Company subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the third
anniversary of such date (the “Employment Period”).

4.    Terms of Employment.

(a)    Position and Duties.

(i) During the Employment Period, (A) Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
those held, exercised and assigned at any time during the 120-day period
immediately preceding the Effective Date, and (B) Executive’s services shall be
performed at the location where

 

- 3 -



--------------------------------------------------------------------------------

Executive was employed immediately preceding the Effective Date or any office or
location less than 35 miles from such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote reasonable
attention and time during normal business hours to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to Executive hereunder, to use Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities. During the Employment
Period, Executive may, without violating this Agreement (A) serve on corporate,
civic or charitable boards or committees, (B) engage in other business
activities that do not represent a conflict of interest with the full execution
of his duties to the Company, and (C) manage personal investments, so long as
such activities do not significantly interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of Executive’s
responsibilities to the Company.

(b)    Compensation.

(i) Base Salary. During the Employment Period, Executive shall receive an annual
base salary (“Annual Base Salary”), which shall be paid at a monthly rate, at
least equal to 12 times the highest monthly base salary paid or payable,
including any base salary which has been earned but deferred, to Executive by
the Company and its affiliated companies in respect of the 12-month period
immediately preceding the month in which the Effective Date occurs. During the
Employment Period, the Annual Base Salary shall be reviewed no more than 12
months after the last salary increase awarded to Executive prior to the
Effective Date and thereafter at least annually. Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement. Annual Base Salary shall not be reduced after any such
increase, and the term Annual Base Salary as utilized in this Agreement shall
refer to Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” shall include any entity controlled by, controlling or
under common control with the Company.

(ii) Annual Bonus. In addition to Annual Base Salary, Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to Executive’s highest annual
bonus for the last three full fiscal years prior to the Effective Date
(annualized in the event that Executive was not employed by the Company for the
whole of such fiscal year). Each such Annual Bonus shall be paid no later than
the end of the third month of the fiscal year next following the fiscal year for
which the Annual Bonus is awarded, unless Executive shall elect to defer the
receipt of such Annual Bonus in accordance with the terms of the Company’s
deferred compensation plan, if any.

 

- 4 -



--------------------------------------------------------------------------------

(iii) Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to
senior executive officers of the Company and its affiliated companies (“Peer
Executives”), but in no event shall such plans, practices, policies and programs
provide Executive with incentive opportunities, savings opportunities and
retirement benefit opportunities, in each case, less favorable, in the
aggregate, than the most favorable of those provided by the Company and its
affiliated companies for Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or if more favorable to Executive, those provided
generally at any time after the Effective Date to Peer Executives.

(iv) Welfare Benefit Plans. During the Employment Period, Executive and/or
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to Peer Executives.

(v) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company
applicable to Peer Executives.

(vi) Fringe Benefits. During the Employment Period, Executive shall be entitled
to fringe benefits in accordance with the plans, practices, programs and
policies of the Company applicable to Peer Executives.

5.    Termination of Employment.

(a)    Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Period. If the Company determines
in good faith that the Disability of Executive has occurred during the
Employment Period (pursuant to the definition of Disability set forth below), it
may give to Executive written notice in accordance with Section 13(b) of this
Agreement of its intention to terminate Executive’s employment. In such event,
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties. “Disability” means the
inability of Executive, as determined by the Board, to perform the essential
functions of his regular duties and responsibilities, with or without reasonable
accommodation, due to a medically determinable physical or mental illness which
has lasted (or can reasonably be expected to last) for a continuous period of
six (6) months during any continuous twelve (12) month period.

 

- 5 -



--------------------------------------------------------------------------------

(b)    Cause. The Company may terminate Executive’s employment during the
Employment Period with or without Cause. For purposes of this Agreement, “Cause”
shall mean:

(i) the willful and continued failure or refusal of Executive to perform
substantially Executive’s duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness, and specifically
excluding any failure by Executive, after reasonable efforts, to meet
performance expectations), after a written demand for substantial performance is
delivered to Executive by the Board of Directors of the Company which
specifically identifies the manner in which such Board believes that Executive
has not substantially performed Executive’s duties, or

(ii) the engaging by Executive in illegal conduct;

(iii) misconduct by Executive which subjects the Company to liability or is
otherwise injurious to the Company;

(iv) the material breach of this Agreement by Executive; or

(v) the failure or refusal of Executive to follow a lawful directive of the
Board of Directors of the Company after a written demand for performance is
delivered to Executive by the Board of Directors of the Company which
specifically identifies the manner in which such Board believes that Executive
has failed to follow the directive.

For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-fourths of the entire membership of the Board of the
Company finding that Executive is guilty of the conduct described in
subparagraph (i) - (v) above.

(c)    Good Reason. Executive may terminate his employment for Good Reason or
for no reason at any time. “Good Reason” means:

(i) without the written consent of Executive, the assignment to Executive of any
duties inconsistent in any material respect with Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as in effect on the Effective Date, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent

 

- 6 -



--------------------------------------------------------------------------------

action which is remedied by the Company promptly after receipt of written notice
thereof given by Executive;

(ii) the Company’s requiring Executive, without his consent, to be based at any
office or location that is more than 35 miles from the location where Executive
was employed immediately prior to the Effective Date;

(iii) a reduction in Executive’s Annual Base Salary or benefits as in effect on
the Effective Date or as the same may be increased from time to time that is not
remedied by the Company promptly after receipt of written notice thereof given
by Executive;

(iv) the failure by the Company (a) to continue in effect any compensation plan
in which Executive participates as of the Effective Date that is material to
Executive’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or (b) to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of Executive’s participation relative
to other participants that is not remedied by the Company promptly after receipt
of written notice thereof given by Executive;

(v) any failure by the Company to comply with and satisfy Section 12(c) of this
Agreement; or

(vi) the material breach of this Agreement by the Company.

Anything in this Agreement to the contrary notwithstanding, a termination by
Executive for any reason during the 30-day period immediately following the
first anniversary of the Effective Date shall be deemed to be a termination for
Good Reason for all purposes of this Agreement.

(d)    Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with this Agreement. A “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) specifies the termination date (which date shall be not less than
sixty (60) days after the giving of such notice). If a dispute exists concerning
the provisions of this Agreement that apply to Executive’s termination of
employment, the parties shall pursue the resolution of such dispute with
reasonable diligence. Subject to any applicable six-month delay by reason of the
Executive being a Specified Employee (as defined in Section 15 herein) at the
time of Executive’s separation from service, as described below in Section 6(a),
(b) or (d), within five (5) days of such a resolution, any party owing any
payments

 

- 7 -



--------------------------------------------------------------------------------

pursuant to the provisions of this Agreement shall make all such payments
together with interest accrued thereon at the rate provided in
Section 1274(b)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”). The failure by either party to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of such party hereunder or preclude such party from
asserting such fact or circumstance in enforcing such party’s rights hereunder.

(e)    Date of Termination. The “Date of Termination” means (i) if Executive’s
employment is terminated other than by reason of death or Disability, the
effective date of termination specified in the Notice of Termination, or (ii) if
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination will be the date of death or the Disability Effective Date, as
the case may be.

6.    Obligations of the Company upon Termination.

(a)    Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate Executive’s employment other than
for Cause or Disability, or Executive shall terminate employment for Good
Reason, then in consideration of Executive’s services rendered prior to such
termination and subject to Section 15 herein:

(i) the Company shall pay to Executive in a lump sum in cash, within 30 days
after the Date of Termination, the sum of (1) Executive’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid, and (2) any
accrued vacation pay to the extent not theretofore paid (the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”); and

(ii) the Company shall pay to Executive in cash the aggregate of the following
amounts:

A.    the product of (x) Executive’s highest annual bonus from the Company,
including any bonus or portion thereof which has been earned but deferred, for
any of the last three full fiscal years prior to the Date of Termination (such
amount being referred to as the “Highest Annual Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 (the “Prorata Bonus”);
and

B.    the amount equal to two (2) times the sum of Executive’s Annual Base
Salary at the rate in effect on the Date of Termination plus the Highest Annual
Bonus paid to Executive during the latest two years;

The sum of the amounts described in Section 6(a)(ii) A and B shall be
hereinafter referred to as the “Severance Payments.” Subject to Section 15
herein, the Company shall pay the Severance Payments a lump sum in cash within
thirty (30) days after the Date of Termination. Notwithstanding the foregoing,
if the Severance Payments become payable to Executive during a period in which
Executive is a Specified Employee (as

 

- 8 -



--------------------------------------------------------------------------------

defined in Section 15 herein), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes), Executive’s right to receive the Severance Payments will be
delayed until the earlier of (i) a date no later than thirty (30) days following
Executive’s death or (ii) the first day of the seventh (7th) month following
Executive’s separation from service.

(iii) for a period of two (2) years from the Date of Termination (the “Benefits
Continuation Period”), the Company shall continue to provide any group health
benefits to which Executive and/or Executive’s eligible dependents would
otherwise be entitled to continue under COBRA, or benefits that are at least
equal to those group health benefits which would have been provided to them in
accordance with the medical plans described in Section 4(b)(iv) of this
Agreement if Executive’s employment had not been terminated; provided, however,
that (A) if Executive becomes re-employed with another employer and is eligible
to receive group health benefits under another employer provided plan, the group
health benefits described herein shall be secondary to those provided under such
other plan during such applicable period of eligibility; (B) the Benefits
Continuation Period shall run concurrently with any period for which Executive
is eligible to elect health coverage under COBRA; (C) during the Benefits
Continuation Period, the benefits provided in any one calendar year shall not
affect the amount of benefits to be provided in any other calendar year; (D) the
reimbursement of an eligible expense shall be made as soon as practicable but
not later than December 31 of the year following the year in which the expense
was incurred; and (E) Executive’s rights pursuant to this Section 6(a)(iii)
shall not be subject to liquidation or exchange for another benefit.

The Executive shall receive a tax gross-up payment to cover any personal taxes
imposed on Executive with respect to the group medical benefits provided in this
Section 6(iii); provided, however, that any such tax gross-up payment shall be
made by December 31 of the year following the year in which Executive remits the
related taxes.

(iv) all unvested stock options to acquire stock of the Company and all awards
of restricted stock of the Company held by Executive as of the Date of
Termination shall be immediately and fully vested as of the Date of Termination
and, in the case of stock options, shall be fully exercisable as of the Date of
Termination; and

(v) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

(b)    Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Employment Period, this Agreement
shall terminate without further obligations to Executive or Executive’s legal
representatives under this Agreement, other than for payment of Accrued
Obligations, the Prorata Bonus and the timely payment or provision of Other
Benefits. Subject to Section

 

- 9 -



--------------------------------------------------------------------------------

15 herein, the Accrued Obligations and the Prorata Bonus shall be paid to
Executive or Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination. Notwithstanding the foregoing,
if the Prorata Bonus becomes payable to Executive pursuant to this Section 6(b)
by reason of Executive’s termination of employment for Disability during a
period in which Executive is a Specified Employee, then, subject to any
permissible acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), Executive’s right to
receive payment of the Prorata Bonus will be delayed until the earlier of (i) a
date no later than 30 days following Executive’s death or (ii) the first day of
the seventh month following Executive’s separation from service. With respect to
the provision of Other Benefits, the term Other Benefits as used in this
Section 6(b) shall include, and Executive or Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits under such plans, programs,
practices and policies relating to death or disability, if any, as are
applicable to Executive on the Date of Termination.

(c)    Cause or Voluntary Termination without Good Reason. If Executive’s
employment shall be terminated for Cause during the Employment Period, or if
Executive voluntarily terminates employment during the Employment Period without
Good Reason, this Agreement shall terminate without further obligations to
Executive, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to Executive
in a lump sum in cash within thirty (30) days of the Date of Termination.

(d)    Expiration of Employment Period. If Executive’s employment shall be
terminated due to the normal expiration of the Employment Period, this Agreement
shall terminate without further obligations to Executive, other than for payment
of Accrued Obligations, the Prorata Bonus and the timely payment or provision of
Other Benefits. Accrued Obligations and the Prorata Bonus shall be paid to
Executive in a lump sum in cash within thirty (30) days of the Date of
Termination, subject to Section 15 herein. Notwithstanding the foregoing, if the
Prorata Bonus becomes payable to Executive under this Section 6(d) during a
period in which Executive is a Specified Employee, then, subject to any
permissible acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), Executive’s right to
receive payment or distribution of the Prorata Bonus will be delayed until the
earlier of (i) a date no later than 30 days following Executive’s death or
(ii) the first day of the seventh month following Executive’s separation from
service.

7.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under any contract or
agreement with the Company or any of its affiliated companies. Amounts which are
vested benefits or which Executive is otherwise entitled to receive under any
plan, policy, practice or program of or any

 

- 10 -



--------------------------------------------------------------------------------

agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice, or program or agreement except as explicitly modified by this
Agreement.

8.    Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Executive or others.
In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement and, except as explicitly provided herein,
such amounts shall not be reduced whether or not Executive obtains other
employment.

9.    Costs of Enforcement.

(a)    In any action taken in good faith relating to the enforcement of this
Agreement or any provision herein, if Executive is awarded some or all of the
relief sought by any court, arbitrator or mediator or in settlement of his
claims, Executive shall be entitled to be paid his costs and expenses incurred
by him in enforcing or establishing his rights thereunder, including reasonable
attorneys’ fees and charges in the same proportion to the amount awarded or
settled bears to the amount sought, whether suit be brought or not, and whether
or not incurred in trial, bankruptcy, arbitration, mediation or appellate
proceedings. If Executive is awarded the right to recover costs and expenses
under this Section 9, the reimbursement of an eligible expense shall be made
within 10 business days after delivery of Executive’s respective written
requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require, but in no event later than
March 15 of the year after the year in which such rights are established.

(b)    Executive shall also be entitled to be paid all reasonable legal fees and
expenses, if any, incurred in connection with any tax audit or proceeding to the
extent attributable to the application of Section 4999 of the Code to any
payment or benefit hereunder. Such reimbursement of expenses shall be made on a
current basis, as incurred, and in no event later than December 31 of the year
following the calendar year in which the taxes that are the subject of the audit
or proceeding are remitted to the taxing authority, or where as a result of such
audit or proceeding no taxes are remitted, December 31 of the year following the
calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the proceeding.

10.    Confidential Information. Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by Executive
or representatives of Executive in violation of this Agreement). After
termination of Executive’s employment with the

 

- 11 -



--------------------------------------------------------------------------------

Company or such affiliated companies, Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.

11.    Noncompetition. Executive acknowledges and aggress that his duties the
Company involve and primarily consist of management of an FDIC-insured
depository institution in the Restricted Area defined below. Executive agrees
that, for twelve (12) months following a Change of Control of the Company,
Executive shall not engage or participate in the management of an FDIC-insured
depository institution, other than the Company, that has its main office or a
branch in the Restricted Area. For purposes of this Section 11, the “Restricted
Area” shall be Pickens, Bartow, Cobb and Forsyth Counties, Georgia and that area
of Fulton County, Georgia north and west of Interstate 285 between Interstate 20
West of Atlanta and Interstate 85 North of Atlanta. Executive acknowledges and
agrees that his duties and management responsibility for the Company extended
throughout the above-defined Restricted Area. Furthermore, if during the
Employment Period the Company terminates Executive without Cause or if Employee
terminates for Good Reason, this Section 11 shall terminate and have no further
force or effect.

12.    Miscellaneous.

(a)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s estate, heirs and legatees, and
personal and legal representatives.

(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place, and “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement,
whether by operation of law, or otherwise.

13.    Certain Additional Payments by the Company.

(a)    Anything in this Agreement to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 12) (a

 

- 12 -



--------------------------------------------------------------------------------

“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

(b)    Subject to the provisions of Section 12(c), all determinations required
to be made under this Section 12, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
used in arriving at such determination, shall be made by a certified public
accounting firm as may be designated by Executive (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a Payment, or such earlier time as is requested by the Company.
In the event that the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change of Control, Executive shall
appoint another nationally or regionally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 12, shall be paid by the Company to Executive within
five (5) business days of the receipt of the Accounting Firm’s determination,
and in no event later than December 31 of the year after the year in which the
related taxes are remitted to the applicable taxing authorities. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 12(c) and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive, but no later than December 31 of the year after the year in which the
Underpayment is determined to exist.

(c)    Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but in no event later than ten (10) business days after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the

 

- 13 -



--------------------------------------------------------------------------------

Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred by Executive and
otherwise in connection with such contest and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation of the
foregoing provisions of this Section 12(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, further, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

(d)    If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 12(c), Executive becomes entitled to receive any refund

 

- 14 -



--------------------------------------------------------------------------------

with respect to such claim, Executive shall (subject to the Company’s complying
with the requirements of Section 12(c)) promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 12(c), a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of thirty (30) days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

14.    Miscellaneous.

(a)    Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

(b)    Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

(c)    Status Prior to Effective Date. Executive and the Company acknowledge
that, except as may otherwise be provided under any other written agreement
between Executive and the Company, the employment of Executive by the Company is
“at will” and, subject to Section 1(a) hereof, prior to the Effective Date,
Executive’s employment may be terminated by either Executive or the Company at
any time prior to the Effective Date, in which case Executive shall have no
further rights under this Agreement. However, absent termination of employment
of Executive, this Agreement may not be terminated by the Company during the
Change of Control Period and before the Effective Date. From and after the
Effective Date, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof, including without limitation
any then-current employment agreement between the Company or any of its
subsidiaries and Executive.

(d)    Governing Law, etc. Except to the extent preempted by federal law, and
without regard to conflict of laws principles, this Agreement shall be governed
by and construed in accordance with the laws of the State of Georgia. All
references herein to the singular shall include the plural and vice versa, and
any reference to gender shall include all genders. The terms “include” and
“included”, including and derivations thereof shall mean without limitation by
conversation or otherwise.

 

- 15 -



--------------------------------------------------------------------------------

(e)    Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered by hand or three days after mailing if mailed, first class,
certified mail, postage prepaid:

 

To the Company:  

Crescent Banking Company

P. O. Box 2020

Jasper, GA 30143

Attention: Chairman of the Board

  To Executive:            

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

(f)    Amendments and Modifications. This Agreement may be amended or modified
only by a writing signed by both parties hereto, which makes specific reference
to this Agreement.

15.    Code Section 409A.

(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Executive as a
result of the application of Section 409A of the Code.

(b)    Separation from Service. Notwithstanding anything in this Agreement to
the contrary, the Severance Payments under Section 6(a)(ii) and the Prorata
Bonus payment under Sections 6(b) or 6(d), and any other amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code and that would otherwise be payable or distributable hereunder by
reason of Executive’s termination of employment (collectively, the “Termination
Benefits”), will not be payable or distributable to Executive unless the
circumstances giving rise to such termination of employment meet any description
or definition of “separation from service” in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition). This provision does not prohibit the
vesting of any amount upon Executive’s termination of employment or the
determination of the amounts owed to Executive due to such termination. If this

 

- 16 -



--------------------------------------------------------------------------------

provision prevents the payment or distribution of any amount or benefit, such
payment or distribution shall be made on the date, if any, on which an event
occurs that constitutes a Section 409A-compliant “separation from service,” or
such later date as may be required by subsection (c) below.

(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if the Severance Payments under Section 6(a)(ii)
or the Prorata Bonus payment under Sections 6(b) or 6(d), or any other
Termination Benefit, becomes payable or distributable under this Agreement by
reason of Executive’s separation from service during a period in which he is a
Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), the amount of the
Severance Payments or the Prorata Bonus or other Termination Benefit that would
otherwise be payable during the six-month period immediately following
Executive’s separation from service will be delayed until the earlier of (i) a
date no later than 30 days following Executive’s death or (ii) the first day of
the seventh month following Executive’s separation from service.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Section 409A of the Code and the final regulations
thereunder: provided, however, that the Company’s Specified Employees and its
application of the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall
be determined in accordance with rules adopted by the Board or a committee
thereof, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Company, including this Agreement.

(d)    Timing of Reimbursements and In-kind Benefits. During the Employment
Period, if Executive is entitled to be paid or reimbursed for any taxable
expenses under this Agreement, including but not limited to Sections 4(b)(v) and
13(c), and such payments or reimbursements are includible in Executive’s federal
gross taxable income, the amount of such expenses reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred. No
right of Executive to reimbursement of expenses under shall be subject to
liquidation or exchange for another benefit.

(signatures on following page)

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amended and Restated Change of Control Employment Agreement as of the date first
above written.

 

CRESCENT BANKING COMPANY       EXECUTIVE: By:   /s/ J. Donald Boggus, Jr.      
/s/ A. Bradley Rutledge

Name: J. Donald Boggus, Jr.

Title: President and Chief Executive Officer

      A. Bradley Rutledge

 

- 18 -